Citation Nr: 1222961	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  09-39 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE


Entitlement to service connection for prostate cancer status post radical prostatectomy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from April 1969 to January 1971 and from July 1972 to July 1991.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2008 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Philadelphia, Pennsylvania.  This case was previously before the Board in June 2010 and was remanded for additional development.  

In October 2011 the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  Evidence pertinent to the matter on appeal was received contemporaneously with the Veteran's October 2011 Board hearing.  The Veteran has waived initial AOJ consideration of this evidence.


FINDING OF FACT

Prostate cancer was not shown in service or within a year of discharge from service, and neither competent medical evidence, nor competent and credible lay evidence, establishes a nexus or link between prostate cancer and the Veteran's active military service.

CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence dated in October 2008 and July 2011 the Veteran was informed of the evidence and information necessary to substantiate the claim, the information required of the Veteran to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In the October 2008 letter the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice was completed prior to the initial AOJ adjudications of the claims.

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Veteran's records from the Social Security Administration (SSA) are also of record.  In July 2011 a VA physician provided an opinion that addressed the medical matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is more than adequate.  The July 2011 VA examiner considered the pertinent evidence of record, and included a specific reference to the Veteran's service treatment records.  The July 2011 VA examiner provided a supporting rationale for the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Laws and regulations

Service connection is warranted if it is shown that a veteran has a disability resulting from an injury incurred or a disease contracted in active service, or for aggravation of a preexisting injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for malignant tumors may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.

The Veteran asserts that his prostate cancer is related to prostate problems he had during service.  A September 1969 service treatment record noted that the Veteran's prostate was tender; possible prostatitis was assessed.  A June 1970 service treatment record noted that the Veteran received treatment for prostatitis.  A September 1970 service treatment record noted a past history of prostatitis that had resolved with no complaints of dysuria or pain with urination.  The remaining service treatment records contain no complaints concerning the prostate.  A January 1986 service periodic examination revealed that clinical evaluation of the genitourinary system was normal.

A prostate specific antigen (PSA) screening in July 20, 1999 noted findings of PSA of 4.83.  In December 2007 the Veteran underwent a biopsy and was diagnosed with prostate cancer.  In March 2008 the Veteran underwent a radical prostatectomy.

In a October 2009 letter a VA physician essentially indicated that it was not possible to determine the causative nature of the Veteran's prostate cancer.  

In July 2011 a VA physician reviewed the Veteran's medical history and also performed a physical examination that revealed a normal penis and scrotal contents.  The diagnosis was prostate cancer without evidence of recurrence.  The examiner stated, in pertinent part, as follows:

Prostatitis is unrelated to prostate cancer.  I find it highly unlikely that the veteran's prostatitis and enlarged prostate dating more than a quarter century prior to the diagnosis of prostate cancer meant that the veteran's signs and symptoms of prostatitis obscure the diagnosis of prostate cancer.

Therefore, it is unlikely that any evidence of enlarged prostate or prostatitis was any early indication of the veteran's prostate cancer later on in life.  One, there is no renal dysfunction; two, the veteran has mild incontinence, as noted above.

The Board observes that prostate cancer was not demonstrated during active service or within the first year of discharge from such service.  In fact, prostate cancer was not shown until many years following service.  Further, in July 2011 a medical opinion was obtained in an effort to determine whether there was any association between the Veteran's in-service prostate complaints and his prostate cancer, but the VA physician concluded that it was unlikely that the Veteran's prostate cancer either began during or was otherwise related to the Veteran's military service.  Additionally, no competent medical opinion is of record that has even suggested that prostate cancer was present during or caused by the Veteran's military service.  

The Board finds the July 2011 VA opinion to be highly probative in this case.  The July 2011 VA physician provided a historical review concerning the Veteran's prostate and genitourinary disability, and then provided specific details concerning the Veteran's particular case.  A well-reasoned rationale for the opinion was provided.  Significantly, the July 2011 VA examiner's opinion is supported by a well-reasoned rationale and is uncontradicted.  In short, the July 2011 VA examiner's opinion is fully articulated with clear conclusions based on an accurate factual basis and supported by sound reasoning.  See Nieves-Rodriguez v. Peake, 22Vet. App. 295 (2008).

The Board has reviewed the Veteran's Board hearing testimony and multiple statements asserting that his prostate cancer was present during service or was related to his military service.  The Veteran has contended that he has always had an enlarged prostate, and specifically noted that he believes that he had developed prostate cancer while serving in Pakistan in 1983.  At his October 2011 Board hearing and in various statements submitted in support of his appeal the Veteran essentially asserted that the diagnosis of prostatitis in service was actually misdiagnosed and was actually either prostate cancer or the beginning of prostate cancer.  He has also stated his belief that he had had prostatitis and prostate cancer at the same time, but, as he was not properly tested, the prostate cancer remained undetected.  He contends that military and other healthcare professionals should have, upon diagnosing prostatitis, undertaken PSA testing.  The fact that PSA testing was not conducted prior to 1999 essentially makes it impossible, according to the Veteran, for any examiner to state with certainty as to when his prostate cancer started.

The Veteran is competent to provide testimony concerning factual matters of which he has first hand knowledge (i.e., experiencing or observing prostate pain or problems during or after service (Barr v. Nicholson, 21 Vet. App. 303 (2007) and Washington v. Nicholson, 19 Vet. App. 362 (2005)).  However, the Veteran is not competent to say that any symptoms he may have experienced in service were of a chronic nature to which prostate cancer may be attributed.  The Veteran has not shown that he has the medical training and expertise to provide a complex medical opinion as to the etiology of his prostate cancer.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As such, the Veteran's opinion is insufficient to provide the requisite nexus between his prostate cancer and his military service.

In a January 2009 statement the Veteran stated that while he had never been to Vietnam, he had been treated at a Navy Hospital for three months with soldiers who had apparently come from Vietnam and been exposed to Agent Orange.  To the extent the Veteran was asserting that he developed prostate cancer based on exposure to Agent Orange, the Board notes that no such exposure has been confirmed, and no such exposure can be presumed.  As such, entitlement to service connection for prostate cancer under the provisions of 38 C.F.R. §§ 3.307(a)(6) and 3.309(e) is not warranted.  In sum, the criteria for service connection for prostate cancer have not been met, and the Veteran's claim is denied.

The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the prostate cancer claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for prostate cancer status post radical prostatectomy is denied.




____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


